Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James R. Blaufuss on June 22, 2021.

The application has been amended as follows: 

Claim 1 is amended to read:
An arrangement comprising a flyable unmanned transporting device and a movable catch arm, which is provided at a ground station, for holding the transporting device at the ground station, wherein at least one recess is provided on the transporting device, and the catch arm, at an end facing away from the ground station, has at least one expansion element which can be introduced into the at least one recess to enter into an introduced state and, in the introduced state, can be expanded, the expansion producing a form fit and a force fit between the at least one recess and the at least one expansion element.

Claim 8 is amended to read:
A method for holding a flyable unmanned transporting device at a ground station by a movable catch arm provided at the ground station, wherein at least one recess is provided on the transporting device, and the catch arm, at an end facing away from the ground station, has at least one expansion element, comprising the following steps: introducing the at least one expansion element into the at least one recess to enter into an introduced state, and expanding the at least one expansion element in the introduced state, the expansion producing a form fit and a force fit between the at least one recess and the at least one expansion element.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 8 are directed to an arrangement and method for holding a flyable unmanned transporting device. The transporting device of Lee (US 9701425) teaches a flyable unmanned transporting device and a platform at a ground station for holding the device, at least one recess on the transporting device, and an expansion element on the platform which produces a form fit between the recess and expansion element. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee with Borko (US 9505493) in order to have a moveable catch arm to retrieve the device. It would not have been obvious, nor has it been found in prior art for the expansion of the expansion element to produce a force fit with the recess in the flyable unmanned transporting device. For this reason, claims 1 and 8 are allowed as well as their subsequent dependent claims. 
Claim 21 of the present application claims an arrangement similar to that of claim 1, however the expansion element can be expanded in order to produce a form fit and/or a force fit. This is taught by Lee with a form fit. However, Lee fails to teach a plurality of expansion elements which can be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647